 BURLINGTON INDUSTRIES,INC., VINTONWEAVING CO.245This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, 707 North Calvert Street, Baltimore, Maryland,Telephone No. 752-8400, Extension 2100, if they have any questionconcerning this notice or compliance with its provisions.Burlington Industries,Inc., Vinton Weaving Company PlantandTextileWorkers Union of America,AFL-CIO-CLC.Case No.5-CA-2207.August 27, 1963DECISION AND ORDEROn February 8, 1963, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled case, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices violative of Section 8(a) (1) and (3) of the Act and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.The TrialExaminer also found that the Respondent had not engaged in certainother unfair labor practices violative of Section 8 (a) (1) of the Act andrecommended that the complaint with respect thereto be dismissed.Thereafter, the Respondent and the Charging Party filed exceptionsto the Intermediate Report and the Charging Party filed a brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. TheBoard has considered the Intermediate Report, the exceptions andbrief, and the entire record1in the case, and hereby adopts the TrialExaminer's findings,2 conclusions, and recommendations with themodifications herein noted.'The Charging Party's request for oral argument is hereby denied as the record, in-cluding the exceptions and brief,adequately presents the issues and positions of the parties2The Respondent has excepted to the Trial Examiner's finding that the Respondentviolated Section 8(a) (1) of the Act by posting on its bulletin boards two pictures which,together with a caption above and a statement beneath the pictures, suggest that theadvent of the Union would result in the closing of the plantSince the same order, in anyevent,would issue, Members Rodgers and Leedom do not find it necessary to pass uponthis alleged violation.Chairman McCulloch would affiim the TrialExaminer's finding thatthe posting of these pictures violated Section 8(a) (1).144 NLRB No. 37. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERSThe Board adopts as its Order the Recommended Order of the TrialExaminer 43The Charging Party has filed with the Board a memorandum in which it has pointedout past violations by the Respondent at this plant and others and requests the Board toadopt broader and more stringent remedies than those recommended by the Trial ExaminerIt urges, for example, that the Respondent be required to instruct all its supervisors inall of its 114 plants that they will be discharged if, in the future, the Board should findthey have engaged in unfair labor practices ; post a $10,000,000 performance bond toguarantee that the Respondent will comply with any cease-and-desist order issued in thiscase ; and post such order in all its plants and mail a copy of the order to each employee.The Board has, in unusual circumstances where previous remedial orders have proven in-effective, devised special remedies In an effort to secure compliance with the provisions ofthe Act.J J. Hagerty, Inc.,139 NLRB 633, enfd but order modified subnom. Local 138,International Union of Operating Engineers, AFL-CIO, et al.,321 F. 2d 130 (C.A. 2).We have given careful consideration to the Charging Party's request for a broader remedialorder, but despite the serious nature of the unfair labor practices found in this case andthe companion cases involving the same Respondent and this plant, we do not believe thatmore stringent remedies are required at this timeUpon appropriate request, however, weshall in any future cases again review the record of the Respondent's conduct to determinewhether it warrants or compels a finding of such serious, repeated, or widespread viola-tions of the law and opposition to its purposes and policies as to warrant added provisionsto implement our orders.4The notice is hereby amended by the addition of the following Note to appear immedi-ately below the signature line at the bottom of the notice:NoTE.-We will notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application in ac-cordance with the Selective Serviee Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the Labor Management RelationsAct of 1947, as amended, 61 Stat. 136, 73 Stat. 519, 29 U.S.C., Sec. 151,et seq.,herein called the Act, was heard before Trial Examiner Robert E. Mullin in Roanoke,Virginia, on October 16 and 17, 1962, pursuant to due notice to all parties.Thecomplaint, issued by the General Counsel of the National Labor Relations Board,and based on charges duly filed and served, alleged that the Respondent had violatedSection 8(a) (1) and (3) of the Act. In its answer, duly filed, the Respondent con-ceded that it is engaged in commerce within the meaning of the Act, but it deniedthe commission of any unfair labor practices.At the hearing all parties wereafforded full opportunity to be heard, to examine, and cross-examine witnesses, tointroduce relevant evidence, and to argue orally.Oral argument was waived.Subsequent to the hearing, the General Counsel and the Charging Party submittedbriefs which have been fully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, is engaged in the manufactureand saleof textile fabrics.Only its plant at Vinton, Virginia, is involved in the present pro-ceeding.During a representative 12-month period, the Respondent shipped productsvaluedat inexcess of $50,000 from this plant to points located outside the Common-wealth of Virginia.During the same period, it received raw materials and suppliesvaluedat inexcess of $50,000 at the plant in Vinton which were shipped to it directlyfrom points and places located outside Virginia.Upon the foregoing facts, the Re-spondent concedes, and I find, that Burlington Industries, Inc., Vinton Weaving Com-pany Plant, is engagedin commercewithin the meaning of the Act. BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.247II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO-CLC, herein called Textile Workersor Union, is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction and sequence of eventsIn the spring of 1962 the Union initiated an organizational campaign at the Re-spondent's plant in Vinton. In June it filed a representation petition that eventuatedin an election on August 31, 1962, which the Union lost.The General Counselalleges that in March and thereafter by wage increases and other benefits and fromJune through September by various other acts the Respondent engaged in interfer-ence, restraint, and coercion.The General Counsel further alleged that on July 12,1962, the Respondent discrimmatorily discharged Charles Crouch.All of theseallegations are denied by the Respondent.B.The facts with respect to the allegations of interference, restraint, andcoercion; conclusions with respect theretoJames Cobey Snyder, an International representative for the Union, testified thatthe TextileWorkers have been attempting to organize the employees at the Vintonplant for from 11 to 12 years. The first campaign was conducted in 1951-52, asecond was carried on in 1956-57.Neither of these was successful. In January1962 the Textile Workers began the drive which figures in the instant case.Leafletswere passed out at the plant gates which solicited the employees to mail an attachedcoupon to the union headquarters if they were interested in joining.As a result ofthe employee response to this initial effort, the Textile Workers thereafter launchedan intensive organizational campaign among the employees of the Vinton plant.Much of the testimony as to the Respondent's course of conduct during the en-suing months is in conflictThese conflicts will be resolved later herein.There isno dispute, however, as to certain measures which the Company adopted.To theevidence in that connection we will now turn.Sometime early in July the Respondent posted notices on the plant bulletin boardswhich set out its position as to the Union.This notice was also read to the em-ployees on each shift by R. P. Arnold, the plant manager, and copies were mailedto them at their homes.It read as follows:TO ALL EMPLOYEESSince the Textile Workers AFL-CIO Union is again trying to get in here,there are various rumors being circulated and various questions being asked.We want to state to you as clearly as possible what the Company's position is onthese matters, so that there will be no doubt or misunderstanding on the part ofanyone:(1)We have heard of a rumor to the effectthat itis no longer a matter ofinterest or concern to Burlington Industries whether a Union comes in ornot.Such rumor is completely false-and just opposite to the truth.(2)Our sincere belief is that if the Union were to getin here, itwould notwork to your benefit but to your serious harm.(3) It is our definite intention to oppose the Union and by every proper meansto prevent it from coming into this Plant.(4)We would like to make it clear thatit isnot now necessary, and it is notever going to be necessary, for anybody to belong to the Textile Workers, AFL-CIO Union, or any other Union, in order to work for this Company.(5)Those who might join or belong to the Union are not going to getanyadvantages or any preferredtreatmentof any sort over those who do not joinor belong to any Union.(6) If anybody causes you any trouble at your work or puts you under anysort of pressure to join the Union, you should let the Company know, and wewill undertake to see that this is stopped.(7)No person will be allowed to carry on Union organizing activities on thejob.Anybody who does so and who thereby neglects his own work or inter-feres with the work of others will be subject to discharge.Anybody who tells you anything contrary to the foregoingisnot telling thetruth.VINTON WEAVING CO.,BURLINGTON INDUSTRIES, INC. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDAbout 2 weeks before the Board election a poster appeared on the plant bulletinboards which consisted of two pictures, one of a plant, that was operating, with thegates open and employees reporting for work. In the other picture, the plant wasabandoned, the windows broken, the gate boarded up, and a large "closed" signappeared across the entrance.At the top of the poster was the caption: "THEUNION OFTEN MAKES THE DIFFERENCE BETWEEN THESE TWO PIC-TURES." Underneath the two pictures was the following statement:The records prove that Unions, and the troubles they often bring, have shutdown many plants and caused many to close, ending jobs and bringing hardshipand misery to people who want work.Where that happens, only the Union duescollectors benefit-everybody else loses!MAKE SURE THAT THIS SORT OF THINGVOTEWILL NOT DESTROY YOUR JOBNO!The foregoing posters remained on the Respondent's glass enclosed plant bulletinboards for several weeks.PlantManager Arnold testified that he thought that heordered their removal "about the time of the election." 1In April 1962, Burlington secured a 5-year lease on a manufacturing facilityin the Roanoke area that was formerly the site of an American Viscose plant.Thereafter it began extensive renovation work on the building.On July 13and 17, Roanoke television station WSLS-TV broadcast two news releases whichithad received from PlantManagerArnold.The first announced thatBurlington had decided to halt the renovation it had undertaken at the Viscoseplant.The announcement was very brief and referred, cryptically to "develop-ments that make it necessary to review earlier plans."The next release, broad-cast on July 17, commented on the efforts of the Textile Workers to come into theVinton mill, stated the belief that the "great majority of our employees would notwant this to happen," expressed the view that the employees would find "that itwould not work out to their best interests," and concluded with a reiteration ofthe earlier announcement that Burlington had discontinued its renovation workat the other plant.At the hearing, Arnold testified that he understood that thework had been halted by what he referred to solely as "marketing conditions."However, he disavowed any personal knowledge of any facts other than whathad appeared in the newspapers, or on television, on the ground that he was notdirectly connected with the operation and that it was handled by another depart-ment of the Burlington Corporation.If true, then these latter facts made incongruous the selection of Arnoldto issue the press release which announced discontinuance of the renovationwork at the Viscose plant.On the other hand, by mid-July the Company hadmade no secret of its intense opposition to the Union.At the time of thesenews broadcasts, Arnold had posted throughout the plant the notice which ap-pears above and had read it, as well, to the employees on each shift.This setforth the Respondent's arguments against the Textile Workers in very clear lan-guage and emphasized the view that "if the Union were to get in here, it wouldnot work to your benefit but to your serious harm."About this same time therealso appeared on the bulletin boards the posters which depicted a disastrous plantclosing attributed to a union, and which appealed to the employees with the legend:"Make sure that this sort of thing will not destroy your job VOTE NO!"Underthese circumstances, the newscasts in which Arnold was credited with an announce-ment that linked the Textile Workers organizing campaign with the termination ofwork on the opening of another plant could clearly lead to the employee conclusionthat a union victory in the election would close the Vinton plant.The Board has al-ready found violative of Section 8(a)(1) of the Act, the language of the notice tothe employees wherein the Respondent predicted that the advent of a union "wouldnot work to your benefit but to your serious harm."White Oak Acres, Inc.,134NLRB 1145, 1149-1150;Rea Construction Company,137 NLRB 1769. I so findhere.I further find that Respondent likewise violated that same section of the Actwith the promulgation of the plant closing poster, referred to above, which, alongwith the news releases of this period, so clearly emphasized the prospects of a shut-down of the Vinton mill and unemployment in the event the Textile Workers wonthe election.There was undenied testimony on the part of several employees as to certainconversations with supervisory personnel.Thus, Grady Barrett testified that earlyin July, Plant Manager Arnold had him come to his office where he asked if anyemployee had talked with Barrett about the Union and requested that Barrett let him1The quotation is from the testimony of Arnold BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.249know in the event anyone did so.William Pendleton testified that in June he wascalled to the office of Thomas Hill, supervisor of the throwing department, where thelatter asked Pendleton how he felt about the Union and then questioned him as to hisknowledge of the union sympathies of two fellow workers with whom Pendletonrode to the plant every day.According to John R. Murray, about the middle of July,Hill questioned him as to what he thought of the Union, whether he had heardany of the employees talking about it, and then concluded the conversation with thestatement that the Union would "do you harm." 2Murray further testified that4 or 5 days later, Dee Whitmyer, his immediate foreman, sent him to Hill's office wherethe latter asked whether Murray had been in contact with the Union.When the em-ployee gave a negative response, Hill told him, "Well, we have a definite statementthat you had felt that the plant would be better off with the union." After Murrayendeavored to explain away this information, Hill cautioned him "not to talk about it"and to "be careful." 3Murray also testified that early in July Whitmyer questionedhim as to his knowledge of the Union and asked that Murray keep him informed as toanything he subsequently heard about the Textile Workers. Pendleton, who was alsounderWhitmyer's supervision, testified that shortly before the electionWhitmyerasked him how he and his fellow workers felt about the Union and concluded theconversation with the request that Pendleton let him know if he heard anything aboutthe Union. James Crouch testified that on two separate occasions Glen Manning andRobert Sink, both of whom were foremen, came up to him while at work to ask whathe thought of the Union.According to Crouch, in eachinstancehe stated to theindividual supervisor that he did not know what to think.NeitherWhitmyer,Manning, Sink, or Hill testified.The last named did not take the stand, notwith-standing the fact that he was present at the hearing when Pendleton testified.Arnoldtestified but did not deny the conversation attributed to him by Barrett. SinceBarrett, Pendleton, Murray, and Crouch were credible witnesses and their testimonywas neither contradicted nor denied, I find that the above-described conversationsoccurred substantially as they testified .4Richard Goad, a weaver on the third shift during the periodin question, testifiedas to a conversation he had in June with J. C. Holland,5 his second hand, and GeorgeMitchell, general overseer of the weaveroom.According to Goad, after a brief dis-cussion of Goad's work, Mitchell brought up the subject of the Union, asked whatGoad thought of it, and requested that he report to Mitchell if he saw anyone distribut-ing cards among theemployees.Goad further testified that the overseer stated that"he believed as firmly as he believed in the Bible that if the Union was to come intoBurlingtonMills they would close the doors." Later, in July, and after thedissemina-tion of the news release referred to earlier that Burlington had ceased its renovationwork at the Viscose plant, Goad had a further conversation with Holland.Accordingto the employee, on this occasion he asked his second hand if the Company had takenthis action because the Union was trying to organize the Vinton plant and Hollandreplied in the affirmative.Mitchell testified that he had had a conversation with Goadat the time and place that the employee had testified, but that neither he nor Hollandmentioned the Union.On the other hand, Holland, who testified that he was presentduring this conversation, conceded that there had beensome mentionof the TextileWorkers and that he told Goad that he "didn't think it would do us any good at theplant."At the time of the hearing, Goad was no longer in the Respondent's employhaving voluntarily quit for other employment sometime before.The comments whichGoad attributed to Mitchell as to theplant's closingwere consistent with the posterswhich the Respondent had displayed about the plant at this time and the publicitybeing given the Respondent's position by Plant Manager Arnold.For this reason, aswell as the fact that Goad appeared to be a crediblewitness,I do not credit the denialsofMitchell nor the testimony of Holland which are in conflict with the testimonyof this employees2The quotations are from Murray's credible, undemed testimony.3 All of the foregoing quotations in this paragraph are from Murray's credible, undeniedtestimony4Versa] Stevens, a weaver, itestified that during this same period Manning, a foremanon his shift, once asked him if he was filling out a union cardAlthough this testimonywas undenied, no further reference will be made to it since the witness himself stated thatat the time he passed off the question from Manning as a joke5Also referred to in the transcript as "Clay" Holland.UHilton Dooley testified that he had a conversation with Holland in which the latterquestioned him about his contact with a Board agentHolland testified that Dooley didnot work under him, that he never talked with him, and that the conversation which theemployee attributed to him had never taken iplaceAlthough, as found later herein, 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDDexter Neighbor, a loom fixer, testified that about the middle of July, GradyHubbard, his immediate supervisor, called him into the weaveroom office where heasked what Neighbor thought of the Union, and questioned him as to how theorganizational campaign began.According to Neighbor, after he had given a non-committal response to these questions,Hubbard told him that"in his opinion, . .if the Union come into the plant, the plant would close down." Hubbard's version ofthis conversation was somewhat different from that of the employee.On the otherhand, Hubbard conceded that he had questioned Neighbor as to how he felt aboutthe Union and that he told the employee"my honest opinion was,that if it came inthe plant that it would close the plant down." 7Several employees testified that Joe Stovall, a foreman in the weaveroom, inter-rogated them as to their union sympathies.Thus, Versal Stevens, a weaver, testifiedthat, early in July, Stovall ordered that he report to the weaveroom office whereStovall asked how Stevens felt about the Union, told the employee that an organizerhad been at his home the day before, and asked who had sent the organizer toStevens' house.According to Stevens, after he told the foreman that no one hadsent the union representative to his home, Stovall then asked whether Stevens hadsuggested the names of any other employees for the organizer to visit. Stevenstestified that Stovall thereafter told him about several mills which had been closedafter the union arrived, reminded him, "You and I have families and we bothneed our jobs," and then asked that Stevens keep him informed as to "any talkout on the job about the Union ...." 8 Richard Goad, an employee of the weave-room during this period, voluntarily quit the Respondent's employ in mid-August.He testified that about 2 weeks before he left, Stovall told him he heard that Goadhad another job and then asked, "How much is Snyder 9 paying you?"Accordingto Goad, after he told Stovall that he was only casually acquainted with Snyder, theforeman told him that he had heard that Goad and one Larry Schell, anotheremployee, were signing up their coworkers.Hilton Dooley, an employee underStovall's supervision, at this time testified that late in June or early July, Stovallcame to him at his work station and asked whether any of four named employeeshad ever mentioned the Union.According to Dooley, when he answered in thenegative, Stovall reminded him that these four individuals all came to work withDooley and then requested that if Dooley heard any of them discuss the TextileWorkers to inform Stovall of this factDooley testified that on two or threeoccasions thereafter, Stovall asked whether he had beard any talk of the Union atthemill.Hugh Kanode, a loom fixer, testified that shortly after a union repre-sentative had been to his home, Stovall questioned him about the matterStovalldenied that he had mentioned any plant closings to Stevens or that he remindedthe employee that he needed a jobOn the other hand, he conceded that he had hada conversation with this individual at the time and place in questionAccordingto Stovall, he summoned the employee to the weaveroom office to discuss thequality and efficiency of his work, although at the time the quality of Stevens' workwas "fairly high." 10He also conceded that during the course of their discussionthe subject of the Union was mentioned. Stovall denied that he interrogated Goadin the manner that this employee testified, but he acknowledged having a conversa-tion with this individual at the time and place in questionHe also conceded thatduring this conversation he had talked about the Union "a little." 11 Stovall likewiseacknowledged having had the conversation with Kanode about which that employeetestified.According to Stovall, however, it was Kanode who brought up the subjectof the Union. Stovall did not deny the conversations about which Dooley testified.Upon a consideration of the foregoing, and from my own conclusions drawn fromthe demeanor of the witnesses, I find that the employee versions of these variousconversations are more credible than the generalized denials which Stovall gave.I so find.Gilbert Johnson was a supervisor in the weaveroom.William Goad, an employeeunder his supervision, testified that, on an occasion late in June, Johnson calledhim to the weaveroom office where the supervisor asked whether anyone was hand-ing out union cards.According to Goad, after he told Johnson that he had noDooley was a generally credible witness, in this instance it is my conclusion that thetestimonv of the foremanwas more convincing7The nuotation is from Hubbard's testimony.8 The foregoing quotations in this paragraph are from Stevens'testimony6 James Cobey Snyder, International representative for the Textile Workers and directorof the organizing campaign.10The quotation is from Stovall's testimony.11 The quotationis from Stovall's testimony. BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.251knowledge of any such activities, the latter advised Goad that if anyone contactedhim about the Union it should be reported and that anyone "that gets messed upwith the union will be discharged."Goad testified that during the course of theconversation Johnson also mentioned Burlington's cessation of work at the Viscoseplant and told him about a plant in Georgia with 1,500 employees which closedbecause of the Union. Johnson denied having questioned Goad as to whether hehad been solicited to join the Textile Workers and he denied having told Goad toreport on union activities.He also denied having told Goad that anyone involvedin the organizing campaign would be discharged.On the other hand, Johnson con-ceded that he had had a conversation with Goad at the time and place in question,that he had called the employee into the office to discuss his "troubles," 12 that theUnion was discussed, and that he mentioned the closing of a Burlington plant inGeorgia.According to Johnson, "I said something about the plant in Georgia andwe were talking about the troubles the union had caused . . . that no profit thatthe plant was making. I felt like it was the union that caused the plant to closethe doors."From his own testimony it was apparent that Johnson had discussed thissubject not only with Goad but with many others under his supervision.On cross-examination, he conceded that he had talked with about half of the employeesconcerning the shutdown of the plant in Georgia.Upon a consideration of thetestimony of these two witnesses, it is my conclusion that, notwithstanding Johnson'sgeneral denials, the supervisor did question Goad about the Union and make theother comments which Goad attributed to him.Albert Armentrout, a weaver, testified that shortly before the election JamesSilvers,his supervisor, called him off the job to question him about the UnionAccording to Armentrout, Silvers first asked him how he felt about his job andthen asked him to tell him about the Union. The employee testified that after hestated to his supervisor that he had no knowledge of the Textile Workers, Silverstold him that "he didn't know whether the mill would shut down if the union gotin or not .Armentrout further testified that during this same period, GeorgeMitchell, general weaveroom overseer and Silver's superior, called him into theweaveroom office.According to the employee, Mitchell asked him how he feltabout his job and after Armentrout told him that he was satisfied Mitchell askedfor his views on the UnionArmentrout testified that he told his superior that heknew nothing about the subject and that Mitchell then asked that he let him knowifhe heard anything about the Textile Workers and further stated that "Just assure as the union got in, that he and myself both would be looking for a job." 13Mitchell denied that he had ever discussed the Union with ArmentroutSilverstestified at considerable length about other matters but never denied the conversationattributed to him by Armentrout.The latter was a credible witness. It is my con-clusion, and I find, that the discussions with Mitchell and Silvers occurred sub-stantially as Armentrout described them.There was also testimony about various statements on the Union which wereallegedly made by Gregory A. Tillitson, a foreman and second hand on the thirdshift.Robert Wright. a smash hand under Tillitson, testified that about a monthbefore the election, his foreman called him into the office and told him that heunderstood that Wright was a "pretty strong union man."Thereafter, accordingto the employee, Tillitson told him that three different people had reported thatWright was working for the Union, that he had no choice but to believe that theemployee and his coworkers who were in the same car pool were for the Union,and that, as a result, Wright "was in the middle of a hornet's nest because of thatand because of the bulletin board "This last was a reference to a bulletin boardmaintained at a nearby welding shop that was operated by Wright's uncle and onwhich some of the union notices had been posted.Wright testified that Tillitsonthen told him that if the Union came in the Company would move the machinesout to other locations and close the Vinton plant, "They weren't going to operatethis one mill under the union."According to Wright. before concluding the con-versation, Tillitson also told him that although "he couldn't prove it." 14 he believedWright had something to do with a prounion leaflet that was then being circulatedin the plant.Tillitson testified that he questionedWright about the circulars whichwere being passed around among the employees but that the conversation coverednothing further than thatAs will be seen below, Tillitson conceded having discussedtheUnion at some length with other employees.At the time in question Wright12 The quotation is from Johnson's testimony.11The quotation is from Armentrout's testimony.11This quotation and the others in this paragraph which precede it are from the testi-mony of Wright. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDhad been employed at the Vinton plant for approximately 6 years.He was stillso employed at the time of the hearing.His testimony was frank and forthrightand withstood a searching cross-examination. It is my conclusion that his testimonyas to the foregoing incident is the more credible and I so findGrady Barrett was a loom fixer on Tillitson's shiftHe testified at some lengthas to various alleged conversations with Tillitson.Thus, according to Barrett: InJuly, Tillitson asked Barrett whether he was carrying on any union activities in theplant.When Barrett denied that he was, Tillitson asked him if he had been showinga newspaper clipping on the Textile Workers to the employees who were unionsympathizers.After the employee denied this, Tillitson told him that he had infor-mation to the effect that Barrett had been doing this and that, in any event, Barrettshould be careful not to talk to any of the employees about the Union, that he (Tillit-son) did not want any of the men discussing the subject.A short time later, Tillitsoncalled Barrett and a fellow employee named Charles Huddleton to the weaveroomoffice where he asked them whether they had signed union cards. Both denied thatthey had done so. Tillitson then criticized the character of Barrett's work and askedhim if he was ready to quit.After Barrett strenuously objected that he was notready to resign his employment, Tillitson told him, "We can make you quit." 15Thereafter, Tillitson frequently criticized Barrett's work.On several occasions hereferred to mills which he described as having shut down because of a union. Inone instance he stated that "Burlington would not operate under a union .. .They never have and they never will now." Barrett finally protested to Jay W. Huff,Tillitson's superior, about the treatment he was being accorded.For a short whilethereafter Tillitson did not criticize Barrett's work.Then, one evening shortly beforethe election, Tillitson questioned Barrett as to why Snyder, the Textile Workers'representative, had been at his home.Barrett reluctantly conceded that he hadseen Snyder and angrily demanded from Tillitson what that meant to him.Thefollowing day Barrett protested to Plant Manager Arnold about Tillitson's criticismand asked whether it stemmed from the fact that during an earlier union campaignat the plant his wife and brother had been involved in the organizational movement.Arnold promised to investigate Barrett's protests.Subsequent to the election, whichthe Union lost, Barrett was subjected to no further criticism from Tillitson.Thelatter denied that he had unduly criticized Barrett's workOn the other hand, heconceded having discussed the Union with Barrett and others on various occasions.He described his conversation with Barrett about the Textile Workers as having been"casual "Barrett was still in the Respondent's employ at the time of the hearing.He testified throughout in a frank and straightforward manner.Tillitson, on theother hand, was not a persuasive witness. In view of his numerous concessions asto the subjects covered in his discussions with this employee, as well as the compara-tive demeanor of these two witnesses, it is my conclusion that Barrett was the morecredible.For this reason, I find that Barrett's testimony is a more accurate accountof the conversations about which he testified.The General Counsel offered further testimony with respect to various allegedconversations had by supervisory personnel with the employees.Thus, Claude Ed-wards, a laborer, testified that Herman Johnson, his foreman, on an occasion earlyin July told him that "if the Union got in here, this plant would look like a ware-house."Johnson, on the other hand, testified that at the time in question it wasEdwards who initiated a conversation about the Union.According to Johnson,Edwards told him that during an earlier organizational campaign he had heard that,if the Union won, the plant would be turned into a warehouse. Johnson testified thathis only comment to this statement was, "Yeah, it would make agood one."Johnson was a forthright and credible witness. It is my conclusion that his accountof this conversation is the more accurate and I so find. James Crouch testified asto several conversations he had with Larry Maust and George Mitchell, shift super-visor and general overseer, respectively.According to Crouch, on one occasionMaust told him that the Company had stopped work on the Viscose building and inanother instance when both supervisors were present Mitchell told him that a plantin Baltimore had been closed after a union organized the employees. Both Maustand Mitchell denied having engaged Crouch in any discussion of the Union.Ac-cording to Mitchell, Crouch frequently endeavored to engage him in a discussion ofthe union campaign and often asked for Mitchell's views on the latest rumors.Mitchell testified that on these occasions he consistently declined to be drawn intoany such discussions.According to Maust, during the conversation about whichCrouch testified it was the employee who brought up the subject of the Viscose plantand that he (Maust) told him that all he knew was what he read in the newspapers.The testimony of both Mitchell and Maust on this matter was more convincing than15The quotationis from Barrett's testimony. BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.253the account related by James Crouch.Consequently, I find that in this connectionthe testimony of the supervisors was the more credible.The General Counsel also alleged that in March 1962, and at various times there-after, the Respondent granted wage increases, reduced the prices of hot and colddrinks sold in the plant to the employees, changed its policy on wage supplements,and added a loom fixer to each shift, all for discriminatory reasons. Plant ManagerArnold testified that on March 5, 1962, the Company put into effect a general wageincrease at the Vinton plant.According to Arnold, however, this was effectuatednot only in Roanoke but throughout the Respondent's numerous plants elsewhereas well as being general throughout the industry.This testimony was undenied.TheGeneral Counsel offered testimony to establish that during the organizational cam-paign, the Company reduced the prices of hot and cold drinks available in vendingmachines throughout the plant.Thus, Versal Stevens testified that the price ofcoffee was reduced from 10 to 5 cents and that the amount of soft drinks availablefor 10 cents was increased from 6 to 9 ounces. The vending machines were installedin January 1962.Arnold testified that such price changes as were made during thesucceeding months resulted from improvements based solely on the experience whichthe Company had in operating the machines.He also testified, however, that therehad been no change in the price of brewed coffee, that it had remained at 10 cents,but that instant coffee machines had been installed recently and that these sold coffeeat 5 cents per cup. For many years the Company has followed a practice of supple-menting the piece-rate pay of its weavers when various conditions arise.Whenchanges in styling, equipment, or other reasons cause a loom to be idle, the foremanmay recommend the employee for a "supplement" Two witnesses for the GeneralCounsel, Versal Stevens and Richard Goad, testified that after the union campaignbegan it seemed that the supervisors awarded supplements more readily.This wasdenied by Arnold who testified at some length about the Company's practice in thisconnection, and who stated that there had been no change after the organizationalcampaign began.The General Counsel also offered testimony through Dexter Neigh-bor, a loom fixer, that in July the Company added an extra loom fixer on each shiftso that the workload was decreased.Arnold testified that this was done because ofa general overhaul then underway at the plant.He further testified that this was notan uncommon practice and that frequently it had been done in the past.Moreover,he testified that when this change was made it had no effect on the pay or time ofthe loom fixers.Arnold's testimony in this regard was neither contradicted nordenied.On the basis of the foregoing evidence, it is my conclusion that the GeneralCounsel has not proved by a preponderance of the evidence: that there was anychange in the company policy on supplements; or that the general, companywidewage increase, the hiring of additional loom fixers, or the company operation of itsvending machines was discriminatory. I shall, therefore, recommend that paragraphVI(e) of the complaint be dismissed.Earlier herein I have found that the Respondent violated Section 8 (a) (1) of theAct by the promulgation of the announcement in which it told the employees thatthe advent of a union "would not work to your benefit but to your serious harm,"and that it further violated that same section of the Act when it displayed throughoutthemill a picture poster which clearly threatened the closing of the plant if theUnion won the election. In this context and with this background, it is my conclu-sion, and I find, that the Respondent also violated Section 8(a)( I) of the Act in thefollowing instances:(1) Plant Manager Arnold's questioning Grady Barrett as to whether any em-ployee had talked to him about the Union and his request to Barrett that theemployee report to him if anyone did so.(2) Supervisor Hill's questioning of William Pendleton as to the union sympathiesof Pendleton and of two of his fellow employees with whom he came to work eachday, as well as Hill's interrogation of John Murray on two occasions in the sameconnection and his statement to Murray that the Union would "do you harm."(3) Supervisor Whitmyer's interrogation of Murray and Pendleton and his requestto them that they keep him informed about any information they learned about theorganizational campaign.(4) The questioning of James Crouch by Supervisors Manning and Sink as to whathe thought of the Union.(5)OverseerMitchell's interrogation of Richard Goad as to the employee'sunion activities and that of his coworkers and Mitchell's statement that if theUnion came into the plant "Burlington Mills would close the doors."(6)OverseerMitchell's interrogation of Albert Armentrout as to his unionviews, his request that the employee report to him if he heard anything about theTextile Workers, and his comment to Armentrout that "Justas sure asthe union gotin, that he and myself both would be looking for a job." 254DECISIONSOF NATIONALLABOR RELATIONS BOARD(7) Supervisor Holland's statement to Richard Goad that the Company had ceasedwork at the Viscose plant because the Textile Workers were trying to organize theVinton mill.(8) Supervisor Grady Hubbard's interrogation of Dexter Neighbor as to the organi-zationalcampaign and his statement to Neighbor that "if the Union came into theplant, the plant would close down."(9)Foreman Joe Stovall's interrogation of Versal Stevens, Richard Goad, HiltonDooley, and Hugh Kanode as to theirown unionactivities and sympathies as well asthose of their coworkers.(10) Supervisor Gilbert Johnson's interrogation of William Goad as to his unionactivities, Johnson's statment that anyone "thatgets messedup with the union will bedischarged," and the supervisor's further statement which linked the cessation of workat the Viscose plant with the union drive at the Vinton mill, as well as anotherremark which attributed the closing of a Burlington plant in Georgia to the advent ofa union.(11) SupervisorJamesSilvers' interrogation of Albert Armentrout as to his unionsympathies.(12)Foreman Tillitson's extensive interrogation of RobertWright about theunionactivities of not only this employee but of his coworkers and Tilliston's state-ment to Wright that if a union came to the Vinton plant Burlington would close itbecause "They weren't going to operate this one mill under the union."(13) Foreman Tillitson's frequent interrogation of Grady Barrett abouthis unionactivities, his questioning of Barrett and Charles Huddleton as to whether they hadsigned union cards, his concurrent suggestion to Barrett that the latter resign, his state-ment to the employee in this context "we can make you quit," and his further state-ment that "Burlington would not operate under a union .... They never have andthey never will now."C. The termination of Charles C. Crouch; contentions of the parties; findings of factand conclusions with respect theretoThis employee was a weaver who was terminated on July 12, 1962. The GeneralCounsel and the Charging Party allege that on the latter date Crouch was discrimi-natorily discharged.The Respondent, on the other hand, contends that Crouchvoluntarily quit.Crouch was a weaver on the second shift who had been employed at the Vintonplant for 3 years and 9 months at the time of his termination.Mitchell, generaloverseer of the weaveroom, described him as an "average" or "fairly good weaver."In March, Crouch sent to the Textile Workers a coupon fromone oftheir leaflets toindicate his interest in theunioncampaign.Thereafter he supported the organiza-tional drive and induced one of his fellow employees to sign an authorization card.InMay, Crouch's immediatesupervisor, SecondHand James Silvers, askedwhether anyone had talked to him about the Union. The employee replied in thenegative.Several weeks later and about a month before his termination Crouchwas summoned to the weaveroom office for a conference with Overseer Mitchell andSupervisor Stovall.Mitchell initiated the conversation with a statement that the"seconds" 16 on Crouch's run were high and that something had to be done about thematter.The employee conceded that this was true, asked for suggestions on whathe should do, and promised that he would endeavor to decrease the "seconds." Ac-cording to Crouch, at that point Mitchell introduced the subject of the Union andtold him, "I want you to know it now, that we are not going to have a union in here.We will fight it until all the steam goes out of the boilers and if we lose then we willjust shut the gates."Crouch testified that Mitchell told him that three employeeshad protested that he had tried to sign them up.According to Crouch he toldhis supervisors that these reports were unfounded.Thereafter,Mitchell askedifCrouch had signed a card himself.Crouch acknowledged having returned aclipping from a campaign pamphlet to the union headquarters. Stovall then com-mented that that was "the same as signing a union card." According to Crouch, atthat point he admitted, "If that's what it means, that's what I done."The supervisorsthen concluded the conference.Both Mitchell and Stovall conceded having had thismeeting with the employee, but both averred that it was for the sole purpose of dis-cussing the quality of Crouch's work and that there was no mention of the Union.Earlier in this report I have found that during this period both Mitchell and Stovallinterrogated a number of employees as to theirunionactivities and thatMitchell-The term "seconds" refers tocloth withcertain flaws or defects.There are degreesof "seconds"which are referredto as majors and minors. BURLINGTON INDUSTRIES,INC., VINTON WEAVING CO.255told several that if the Union organized the employees the Vinton plant would close.Crouch was a credible witness. For this reason it is my conclusion, and I find, that thismeeting occurred substantially as he described it.Shortly before this conference Crouch had been transferred from one set of loomsunder the supervision of Second Hand Silvers to another set of looms, also underSilvers' supervision.On the latter assignment he worked with Hugh Kanode as hisloom fixer.At this time Silvers had had Crouch under his supervision for about ayear.When he assigned Crouch to work with Kanode, Silvers told the latter, inCrouch's presence, "I got you a good weaver and I think you ought to run his job." 17Crouch testified that he encountered no difficulties with Silvers until after the con-ference described above.According to the employee:Well, after that meeting he began to come on to my job much oftener thanhe ever had before and pointing out bad cloth, which that is his job, but he doneitmore oftener than he did and when he did find something that was bad hewould puff and blow just like everything I did was wrong.Thereafter Silvers frequently charged Crouch with producing too many seconds.Most of the looms at the Vinton plant were operated continuously on a three-shiftbasis.Both Kanode and Albert Armentrout, the latter a weaver who had the setof looms next to Crouch, noticed that reports on "seconds" were frequent whenCrouch operated the looms on their shift.Crouch had several 72-inch looms whichwere difficult to operate and which the Respondent discontinued using shortly afterCrouch's termination.Armentrout testified that on one occasion during this periodCrouch was charged with seconds on some 70 to 80 yards of tire fabric.Armentroutcommented:I didn't think a loom would run that much in 8 hours and I don't think thatthe looms would make seconds today and wait until he come back and makethem again.The standard method for a weaver to eliminate seconds is to "flag" 18 his loomso that the loom fixer may inspect it and accomplish the needed adjustments andrepairs.While the loom is flagged, production ceases.Kanode testified that inthe period immediately before Crouch's termination the latter was flagging hislooms with great frequency. Silvers testified that Kanode complained to him thatCrouch was flagging his looms too often.Nevertheless the "seconds" continuedto appear on Crouch's shift in greater proportion to "seconds" on the shifts whichpreceded and followed him. It is significant that when Crouch left, the "seconds"on his looms declined and the Respondent discontinued use of the 72-inch looms.The grading of cloth to determine the presence of "seconds" is done in the gradingroom after the cloth leaves the looms.The cloth of a particular weaver is identifiedby stamp marks which the weaver places on it at the beginning of his shift.However,the apportionment of "seconds" to a specific weaver, according to General OverseerMitchell, ismade in accordance with a complex formula that can result in thecharging of a weaver with more yardage of "seconds" on a particular shift thanhis loom is capable of producing.Thus, as noted earlier, Armentrout testified thaton one occasion Crouch was charged with "seconds" amounting to 80 yards offabric, notwithstanding the fact that a loom could not run that much fabric onan 8-hour shift.In the last days prior to Crouch's termination, Silvers came to this employee'swork area to protest the "seconds" in the cloth more frequently than he went toother weavers.Armentrout testified to this effect and stated that Silvers "just keptcoming back."Crouch testified as to these visits by his second hand:Well, he came to me much often, he didn't talk in the normal voice; in atemper, anger. Just like he wasn't satisfied with anything that I did. I had askedhim several times what could I do to improve and he just said, "It is your job,you run it," and walked off.Kanode, the loom fixer, testified that Silvers' conduct in this respect was so noticeablethat on July 11 he commented to Crouch, "What were they trying to do, run [you]off."The General Counsel urges that the treatment of Crouch was similar to that ac-corded Grady Barrett, another weaver, by Supervisor Garrett Tillitson during this17The quotation is from Crouch's testimony which, in this respect, was undenied bySilvers18Each loom has on it various colored "flags," each one of which has a prescribed sig-nificanceThe weaver uses them to signal the loom fixer and others for making repairsand adjustments 256DECISIONSOF NATIONALLABOR RELATIONS BOARDsame period.There is a parallel.As found earlier, Barrett was subjected to in-tensive criticism after Barrett's union sympathies came to Tilhtson's attention.Ac-cording to Tillitson, at one point Barrett asked him, "Why don't you fire me?"Barrett, however, did not quit and subsequent to the union defeat in the electionhe had no further difficulties with Tillitson.On the afternoon of July 12, when Crouch went to work, he found that the markingcrayon which he needed for marking the cloth was not where he normally left it.Between the place where Crouch was standing and the place where extra crayonswere kept, there was an area in which there was inspecting work for Crouch toperform.He then began to work his way toward the crayons, inspecting as he went.Almost immediately, Silvers came up to ask where his marking crayon was. Crouchexplained that he was working his way toward the crayon supply. Silvers did notorder him to interrupt the inspection process to get a new crayon. Instead he de-parted and returned in a minute or two to state, angrily, that "he wasn't having hisjob run like that "Crouch conceded that he needed a crayon for marking purposesbut protested that he was proceeding toward the supply at that very time. Silversthen left again.When Crouch reached the end of the alley, a few minutes later,he picked up a crayon and went to one of the 72-inch looms which had stoppedbecause the ends were broken out.At that point Crouch began tying up the endsin order to get the loom back into production.At the hearing Silvers concededthat that job was, in fact, a weaver's responsibility.Nevertheless,while Crouchwas so engaged,Silvers appeared,criticizedCrouchfor not continuing the inspectionprocess, and, in an angry voice, declared that "he wasn't going to have that donelike that.He just wasn't going to put up with it."At this stage Crouch threw uphis hands, told Silvers that he could stand no more, and asked that he be taken tosee Plant Manager Arnold.As Silvers and Crouch left the weaveroom they met Stovall, who inquired as tothe difficulty.According to Crouch, at this point Stovall suggested that Crouchreturn to work, but Silvers immediately stated that he did not want him back onhis job, that he wanted another weaver.Crouch testified that Stovall then toldhim to go home and to report back for his next regular shift. In the meantime,Stovall assigned another weaver toCrouch's looms.According to Silvers, at themeeting with Stovall:He [Crouch] told Joe Stovall that he could not work for me and that hecouldn't satisfy me and that he wanted to see Mr. Arnold; that he had quit,that he was not going to work for me anymore.Crouch left the plant immediately after the conference with Stovall.The following morning Crouch went to the office of Plant Manager Arnold.Ac-cording to the employee, after he related his difficulties with Silvers, Arnold prom-ised to investigate the matter and called Stovall.When the latter arrived, Crouchasked him what work he would be assigned.Crouch testified that Stovall thentold him, "Well, Charles, right now we haven't got another thing .. .The firstopening we have we will notify you." Stovall then suggested that Crouch get hischeck and took him to the office of Personnel Supervisor Ross Campbell, wherethe employee signed a "Request for Payroll Check" form and received his finalcheck.Crouch testified that as he concluded the meeting with Campbell he toldthe personnel manager that he was taking his case to the Labor Board and that thelatter responded, "Well, I couldn't help that."Campbell testified at the hearing, butCrouch's testimony in this connection was undenied.Between the date of Crouch's termination and the hearing,the Respondent pro-moted five employees to the job of weaver, terminated two weavers, and promotedone weaver to the job of loom fixer. Crouch, however, was never reemployed.Ontwo separate occasions he called on Stovall at his home to ask for work, but in eachinstance was told that nothing was available.PlantManager Arnold testified atconsiderable length that Crouch was unsuited for any of the new jobs because ofhis particular experience in weaving.According to Arnold it takes from 5 to 6weeks to train an experienced weaver to work on a new kind of cloth. Silvers, how-ever, testified that training an experienced weaver for work on another type of fabricwould take no more than a week and probably only a couple of days.19 Silvers'statement in this connection is consistent with other testimony he gave to the effectthat the Company's seniority policy provides for the regular transfer of weaversfrom one set of looms to another, irrespective of the different kinds of cloth whichmay be in process on the different looms.19 It is not without significance that Silvers was not inthe hearing room when PlantManager Arnoldtestified. BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.257The General Counsel and the Union contend that Crouch was constructivelydischarged in violation of the Act.The Respondent, on the other hand, contendsthat Crouch voluntarily quit, and that his termination was totally unrelated to hisorganizational activities.In support-of the Respondent's contention that this employee terminated hisemployment voluntarily, there is the fact that on the form which he signed to gethis final paycheck there is the notation "Vol quit." Personnel Supervisor Campbelltestified that this notation was placed on the form by Silvers, Crouch's immediatesupervisor, and that it was done before the employee signed the sheet.Crouchtestified that he did not notice this phrase on the form at the time he signed it.Nevertheless, it is clear from Campbell's testimony, and I find, that "Vol. quit" didappear thereon. I also find credible Crouch's testimony that he did not notice thislanguage on the form which was presented for his signature at the moment he re-ceived his final paycheck.20Earlier, I have found that as Crouch left Campbell'soffice he declared that he was taking his case to the Labor Board. In fact, within afew days thereafter the Union filed a charge with the Board alleging his discrimina-tory termination.21Crouch's declaration to Campbell that he was taking his caseto the Labor Board negates the contention that he voluntarily left the Respondent'semploy on July 12. From earlier testimony it is apparent that Crouch sought tobe reassigned from Silvers' supervision but that he had no intention of quitting theRespondent's employment.Thus, on cross-examination, Supervisor Stovall wasasked the following questions and gave the answers which appear below:Q. Did he actually quit his job in your presence?A. No, siree.Q. This was what was reported to you by James Silvers, is that right?A. And him too. He told me he quit. He wouldn'twork with James Silversanymore.Q. Didhe tell you he wouldn'twork anywhere in the plant anymore?A. No, sir.He wanted a job with another supervisor but he wouldn't workwith James Silvers.He quit.Q. He quit Silvers?A. Yes, sir.Q. But he wanted a job with another supervisor?A. He asked for a job with another supervisor.Stovall further testified that at that particular time he had no opening for Crouch.On the other hand, he also testified that upon this employee's departure he orderedanother weaver to take over the operation of Crouch's looms.Manifestly,this leftopen the set of looms from which this other weaver was transferred.No satisfactoryexplanation was offered as to why Crouch was not assigned to the latter position, orto any of the other openings for weavers mentioned above, which subsequently arose.At thehearing the Respondent contended thatCrouch's termination could nothave been discriminatory because his union activities were so limited.It is true thatCrouchconceded that he had successfully solicited only one other employee to signa union card.On the other hand, as found above, at the conference with OverseerMitchell and Supervisor Stovall, Crouch was told that three employees had protestedthat he was trying to sign them up, and, although Crouch denied that there was anybasis to these protests,he did admit having signed a card manifesting his interest inthe Textile Workers. Stovall immediately characterized this act as "the same as sign-ing a union card."During this conference Mitchell also told the employee ". . . weare not going to have a union in here.We will fight it until all the steam goes out ofthe boilers and if we lose then we will just shut the gates."The interrogation ofother employees as to their interest in the Textile Workers by Mitchell and othersupervisors has been related earlier herein.It is significant that all of the other em-ployees denied any interest in the Union when interrogated by the Respondent'ssupervisory staff.Crouch, however, admitted having signed a card.Thereafter, histroubles began."Even if this notation on the form in question constituted a "quit slip,"which Crouchrecognized and acknowledged as such his signature thereon,itwould not necessarily con-stitute a voluntary termination of his employmentCf.Detroit Gasket and ManufacturingCompany,78 NLRB 670, 674, set aside on other grounds 179 F. 2d 241 (CA. 6)21This charge was dismissed by the Regional Director on August 15, 1962. The originalcomplaint in this case, issued on August 7, 1962, did not contain an allegation with re-spect to Crouch.An allegation that Crouch was discriminatorily terminated first appearedin the amended complaint which was issued by the Regional Director on October 5, 1962 258DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is clear beyond argument that an employer's supervisory staff can exact obedi-ence and demand perfection from all employees, so long as this is required for non-discriminatory motives unrelated to the prohibitions of the National Labor RelationsAct. It is equally true that by overly stringent supervision most, if not all, employeescan be forced to leave.As Supervisor Tillitson told Grady Barrett, -'Ve can makeyou quit."When this is done for discriminatory motives it is a violation of theAct.N.L.R.B. v. Saxe-Glassman Shoe Corporation,201 F. 2d 238, 242-243 (C.A.1).On the last day of his employment Crouch was at work only a short while.22Silvers conceded that prior to the instant when Crouch declared that he could go onno longer, he had been watching the employee in the performance of his duties forsome 20 to 25 minutes, the entire time that Crouch had been in the process of in-specting, and notwithstanding the fact that at the same time Silvers had seven weaversover whom he exercised supervision.As found above, the character of Silvers' super-vision in the period immediately prior to Crouch's termination had caused his co-worker Kanode to ask if the Company was attempting to "run him off." In view ofthis record, I find that that was Silvers' objective.On the basis of the foregoing evidence, it is my conclusion that Crouch did notvoluntarily terminate his employment. I find, instead, that subsequent to the con-ference at which he acknowledged having signed a union card, Silvers subjectedCrouch to discriminatory harassment and surveillance that was calculated to makehis work unbearable.For this reason, it is my conclusion that when this course ofconduct eventuated in Crouch's termination on July 12, 1962,23 the Respondentviolated Section 8(a)(3) of the Act.N.L.R.B. v. Saxe-Glassman Shoe Corporation,201 F. 2d 238, 243 (C.A.1); N.L.R.B. v. Gate City Cotton Mills,167 F 2d 647, 649(C.A. 5) (Jackson). I further find that since the date of his termination Crouch hasbeen discriminatorily denied reemployment.Ideal Baking Company, Inc.,123NLRB 1799, 1804-1805;Hunt Heater Corporation,108 NLRB 1353, 1360. Finally,iswas likewise an independent violation of Section 8(a)(1) for Overseer Mitchelland Supervisor Stovall, at the conference described above, to interrogate Crouch asto his union sympathies and for Mitchell to declare on that same occasion that ifthe Respondent lost in its fight to keep out the Union "we will just shut the gates."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operation of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that the Respondent dis-criminatorily caused Charles C. Crouch to quit on July 12, 1962, I will recommendthat it offer him immediate and full reinstatement, without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of earnings that hemay have suffered by payment to him of a sum of money equal to that which he nor-mally would have earned from the aforesaid date to the date of Respondent's offerof reemployment, less net earnings during said period.The backpay provided forherein shall be computed in accordance with the formula set forth in F.W. Wool-worth Company,90 NLRB 289. Further, it will be recommended that the Re-spondent pay interest on the backpay due Crouch, such interest to be computed atthe rate of 6 percent per annum and, utilizing theWoolworthformula, to accrue com-mencing with the last day of each calendar quarter of the backpay period on theamount due and owing for each quarterly period and continuing until compliancewith this recommendation is achieved.Isis Plumbing & Heating Co.,138 NLRB716.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and the Union is a labor organization,all within the meaning of the Act.2.By discriminating in regard to the hire and tenure of employment of Charles C.Crouch, thereby discouraging membership in the Union, the Respondent has engaged22He was paid for 2 hours, described on the ",Request for Payroll Check" as "reportingtime."22This was the date of Crouch's last day of employment. The next morning, on July 13,1962, he received his final paycheck from Personnel Director Campbell BURLINGTON INDUSTRIES, INC., VINTON WEAVING CO.259in and is engaging in unfair labor practices within the meaning of Section 8(a)(3)of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The General Counsel has not proved by a preponderance of the evidence thaton or about March 1962 and thereafter the Respondent discriminatorily grantedwage increases and other benefits.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, I hereby recommend that the Respondent, BurlingtonIndustries, Inc., Vinton Weaving Company Plant, its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouragingmembership in any labororganizationof its employees bydiscriminating in regard to their hire,tenure, orany other terms or conditions ofemployment.(b)Coercively, or otherwise unlawfully, interrogating employees concerning theirunionactivities or sympathies.(c)Requesting employees to report about theunion organizationalactivities oftheircoworkers.(d) Threatening to close the plant if the Union organizes the employeesor wins aBoard-conductedelection.(e) In any other manner interfering with,restraining,or coercing its employeesin the exercise of their right to self-organization, to form, join, orassistany labororganization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.2. Take the following affirmativeactionwhich is necessary to effectuate the policiesof the Act:(a) Offer to Charles C. Crouch immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due.(c)Post at its plant in Vinton, Virginia, copies of the attached notice marked"Appendix." 24Copies of such notice, to be furnished by the Regional Director forthe Fifth Region, shall, after being duly signed by an authorized representative of theRespondent, be posted immediately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Fifth Region, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report, what steps the Respondenthas taken to comply herewith 25It is further ordered that paragraph VI(e) of the complaint be dismissed insofaras it alleges that on or about March 1962 and thereafter the Respondent discrimi-natorily granted wage increases and other benefits.24 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of the United States Court of Appeals, the words "A Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "A Deci-sion and Order"0251n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith "727-083-64-vol. 144-18 260DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that:WE WILL NOT discourage membership in Textile Workers Union of America,AFL-CIO-CLC,or in any other labor organization of our employees,by discrimi-nating in regard to hire, tenure of employment,or any term or condition ofemployment of any of our employees.WE WILL OFFER to CharlesC. Crouchimmediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to any seniorityor other rights previously enjoyed, and make him whole for any loss of pay suf-fered as a result of the discrimination against him.WE WILL NOTask any employee to report about the union organizationalactivities of his coworkers; threaten to close the plant if a union organizes theemployees or wins a Board-conducted election; or coercively,or otherwiseunlawfully, interrogate our employees concerning their union activities orsympathies.WE WILLNOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named Union,or any other labororganization,to bargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all such activities.BURLINGTON INDUSTRIES, INC.,VINTON WEAVING COMPANY PLANT,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor, 707 North CalvertStreet,Baltimore,Maryland,Telephone No. 752-8460,Extension 2100,if they have any questions concerning this notice or compliance withitsprovisions.Alton-Wood River Building and Construction Trades CouncilandKopp-Evans Construction Company and Local No. 11,Congress of Independent Unions.Case No. 114-CP-31.August07, 1963DECISION AND ORDEROn March 14, 1963, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in the unfair labor practices alleged in thecomplaint and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief. The General Counsel and theCharging Party filed briefs in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Interme-144 NLRB No. 31.